Title: [Diary entry: 25 February 1785]
From: Washington, George
To: 

Friday 25. Mercury at 40 in the Morng. 42 at Noon and 38 at Night. Wind Westwardly and cloudy all day—rather cool—although the ground was not frozen this morning. Laid off part of the Serpentine Road on the South side the grass plat, to day. Prevented going on with it, first by the coming in of Mr. Michael Stone about 10 oclock (who went away before noon)—then by the arrival of Colo. Hooe, Mr. Chas. Alexander, & Mr. Chs. Lee before dinner and Mr. Crawford, his Bride & sister after it. The same cause prevented my transplanting trees in my Shrubberies, & obliged me to cover the roots of many which had been dug up (particularly Dogwood, Maple, Poplar, & Mulberry) the ground not being marked for their reception. Colo. Hooe, Mr. Chs. Alexander & Mr. Lee went away after Dinner. 